COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00083-CR


AMANDA DAWN MCCAREY                                             APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

         FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     On February 25, 2014, Appellant Amanda Dawn McCarey filed a notice of

appeal from the trial court’s “Supplement/Amendment to Conditions of

Community Supervision.”    On March 10, 2014, we notified McCarey that it

appears we lack jurisdiction over this matter because the trial court has not

entered any appealable orders. We advised that this appeal could be dismissed



     1
      See Tex. R. App. P. 47.4.
unless she, or any party desiring to continue the appeal, filed a response

showing grounds for continuing the appeal on or before March 20, 2014. No

response has been filed.

      We generally have jurisdiction to consider an appeal in a criminal case

only when there has been a judgment of conviction. See McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). This court does not

have jurisdiction to consider an appeal from an order altering or modifying the

conditions of community supervision. See Davis v. State, 195 S.W.3d 708, 710

(Tex. Crim. App. 2006) (“There is no legislative authority for entertaining a direct

appeal from an order modifying the conditions of community supervision.”);

Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). Accordingly, the

appeal is ordered dismissed for lack of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 17, 2014




                                         2